COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Patrick Lee Campbell v. The State of Texas

Appellate case number:    01-18-00087-CR

Trial court case number: 10CR3689

Trial court:              122th Judicial District Court of Galveston County


       Appellant Patrick L. Campbell, Jr.’s motion for rehearing is denied.

Justice’s signature: /s/ Jane Bland
                     Acting for the Court

Panel consists of Justices Bland, Lloyd, and Caughey


Date: July 17, 2018